Citation Nr: 0601776	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  97-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic bowel 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period July 
1950 to July 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
1999 the Board denied the veteran's claim, however the 
veteran appealed the Board decision and in a June 2001 Order, 
the U.S. Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and remanded the matter to the Board for 
readjudicating considering the provisions of the Veterans 
Claims Assistant Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002).  In a February 2004 Order, the Court 
denied the veteran's petition for extraordinary relief of a 
writ of mandamus.  In May 2003 and January 2005 the Board 
remanded the issue for further development.  


FINDING OF FACT

The veteran's chronic bowel disease is related to his active 
duty service.


CONCLUSION OF LAW

The veteran's chronic bowel disease was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has argued that during service, upon his return 
from Korea in 1953, he underwent a mandatory deworming 
regimen, which caused his chronic bowel disorder.  In a 
letter dated in October 1997 to Congress, he claimed that he 
was given a large acid pill and a laxative for many days.  A 
lay statement received in 1996 from a fellow veteran who 
returned from Korea in 1953 indicated that he also was given 
worm medication.  

VA medical records from the 1990s showed the veteran was 
treated for a bowel disorder.  The records included a 
diagnosis of chronic diarrhea.  A December 1996 VA 
examination revealed that the veteran had a history of soft 
stool production 4 times per day on average for over 40 years 
and with laboratory evidence for no evidence for ova and 
parasites and insufficient evidence at the present time to 
make the diagnosis of an acute or chronic disorder to date.  
During an April 1998 VA anorectal manometry, the veteran 
complained of loose stools with severe urgency and 
intermittent incontinence for 45 years.  The impression was 
significant hypertensive resting pressure of the external 
anal sphincter and normal rectal sensation and internal anal 
sphincter inhibitory reflex.  The examiner opined that it was 
difficult to assess the etiology of the veteran's symptoms, 
that it may be that the veteran had significant physiological 
abnormality of the external sphincter, possibly a previous 
injury could account for this, fibrosis or possibly sequelae 
of an anal fissure.  A November 2003 opinion from the 
veteran's private doctor noted that the veteran has had a 
severe case of chronic bowel syndrome that began after 
completing a mandatory deworming regimen upon his return from 
Korea in 1953.  The veteran experienced a severe loss of 
bowel function to the present.  The doctor opined that the 
veteran's chronic bowel syndrome was caused by the worm cure 
given aboard his ship coming home from Korea in 1953.  The 
doctor noted that the veteran's wife attested that he has had 
chronic bowel syndrome since meeting him 47 years ago.  

The veteran underwent a VA exam in April 2005.  The 
assessment was chronic intermittent diarrhea, symptoms 
consistent with irritable bowel syndrome.  The examiner noted 
that the etiology of the diarrhea cannot be determined at 
this time and that it is not likely that the veteran's 
chronic intermittent diarrhea has any relation to any 
anthelmintic used while on active duty.  A Medline search for 
anthelmintics from 1950 to 1965 referring to anthelmintics 
and diarrhea did not produce a single article.  The examiner 
stated that he could not comment what anthelmintic was used 
on the veteran and had no evidence to suggest that any 
anthelmintic from that period resulted in diarrhea.  A 
December 2005 independent medical opinion concluded that 
based on the evaluations in the veteran's claims folder, the 
veteran's symptoms suggest that he has diarrhea-predominant 
irritable bowel syndrome.  The examiner stated that there is 
no evidence in the scientific literature that a deworming 
treatment can cause life-long diarrhea, however the examiner 
emphasized that he was not an expert in irritable bowel 
syndrome.  

In sum, the veteran's has a chronic bowel disease.  There is 
a private medical opinion attributing the veteran's bowel 
disorder to the worm cure given aboard his ship coming home 
from Korea in 1953.  There are other opinions of record that 
have not confirmed but also have not ruled out that the 
veteran's bowel disorder is due to service.  Furthermore, the 
veteran's wife of over 48 years stated in 2003 that the 
veteran has had chronic bowel syndrome since she met him 47 
years ago, thereby implying that the veteran's bowel disorder 
has manifested a continuity of symptomatology for over 49 
years.  Thus, the totality of the evidence has suggested that 
there is a causal relationship between the veteran's service 
and his chronic bowel disease.  Therefore, in giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence is in relative equipoise with regard to the claim.  
Hence, service connection is warranted for chronic bowel 
disease.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.  


ORDER

The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


